Title: To James Madison from James Witherell, 27 August 1814
From: Witherell, James
To: Madison, James


        
          Sir.
          Detroit 27. Augt. 1814.
        
        Impressed with the nec[e]sstiy of having a secretary in the Territory, if that Office is vacant, I feel great confidence in recomme[n]ding Joseph Watson Esquire, as possessing the requisite qualifications—he is about thirty years old—of good natural, and acquired abilities, and temperate habits—he acquired the French language in Paris, when on a tuor with his Uncle, Elkanah Watson of Pittsfield, Massats.—this is of considerab⟨le⟩ advantage in transacting business among Canadians—his political principles are such as the times demand. I have the Honor to be, with profound respect, Your Most Obd. Sert.
        
          James Witherell
        
      